DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Pub. 2020/0049850 A1)(hereinafter Liu) in view of Zeroug et al. (US Pub. 2018/0196157 A1)(hereinafter Zeroug) in view of Zimmer (USP 4,658,383)(hereinafter Zimmer).
Regarding claim 1, Liu discloses a method for isolation detection in a wellbore, (Liu, Fig. 1a3 and 4a and   ¶0013; In cased-hole environments, the acoustic waveforms may be processed to determine characteristics of cement in the borehole environment and evaluate the integrity of such cement... accurate evaluation of the cement can … detect …localized flaws that may arise from the … non-symmetric process of cement placement and cement distribution that takes place between a rock formation.)  
the method comprising: obtaining an axial acoustic signal, the axial acoustic signal captured using an axial sensor deployed in a structure in a subterranean surface; (Liu, Figs 1 and. 4A and ¶0031;  The axial location of the receiver array is spaced apart from (preferably up or above) the axial location of the transmitter array along the central tool axis; ¶0045; The common axial location (e.g., z.sub.r) of the array of receiver elements 130 is spaced apart from and up or above the common axial location (e.g., z.sub.t) of the array of transmitter elements 120 along the central tool axis as shown; )
While Liu discloses that the axial acoustic signals comprise multiple wave regions, Liu, Figs. 2a-2b and ¶0056 T-mode and L-mode, and recognizes that, both modes may be utilized, ¶0057; Liu for illustrative purposes, however, focuses the discussion to L-mode waves and therefore does not disclose separation of the axial acoustic signal into a first wave region and a second wave region.  Zeroug, in the same filed of endeavor, however discloses separation the axial acoustic signal into a first wave region and a second wave region.  (Zeroug, Fig. 4 and ¶0042; the first and second logging were processed using relevant signal time processing to extract indications of the compressional (P) and shear (S) wavespeeds or indications of their reciprocals, the P and S slownesses… FIG. 4 plots the P and S slownesses estimated in a fifty-foot depth interval of formation 350) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Liu with the known technique of the separation the axial acoustic signal into a first wave region and a second wave region, as taught by Zeroug, in order to allow the first and second wave regions to be used in conjunction to generate high resolution indications of mechanical strength and compliance. (Zeroug, ¶0045)
While Zeroug discloses separation of the first and second wave region, Zeroug does not disclose that the separation is accomplished by applying velocity filtering. Zimmer, in the same field of endeavor, however, discloses separation by applying velocity filtering. (Zimmer, Figs. 2 and 4 and Abstract; The inbound signal is divided into a pressure wave, a shear wave and a fluid wave.  Col. 2, Lines 32-44; It is also helpful to recognize the onset of all three waves separate from one another so that the gain can be adjusted…; Col. 4, Line 59-Col. 5, Line 2; The apparatus of this disclosure enables separation of waves to the extent that they can be separated, and further enables the recognition of the onset of the three waves.; Col. 6, Line 46-59;  apparatus of carrying out the procedure described above is shown in FIG. 4) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Zeroug with the known technique of employing filtering to separate the waves, as taught by Zimmer, in order to carry out the recognize helpful procedure within the art of separating axial signal into waves components. (Zeroug ¶0042 and Zimmer, Col. 2, Lines 32-44)
and determining an axial symmetry of a portion of the structure based on at least one of the first wave region or the second wave region. (Liu,  ¶0013; In cased-hole environments, the acoustic waveforms may be processed to determine characteristics of cement in the borehole environment and evaluate the integrity of such cement... accurate evaluation of the cement can … detect …localized flaws that may arise from the … non-symmetric process of cement placement and cement distribution that takes place between a rock formation.)  
Regarding claim 2, Zeroug discloses wherein the first wave region corresponds to a first propagation mode and the second wave region corresponds to a second propagation mode, the first propagation mode being different than the second propagation mode. (Zeroug, ¶0011; ultrasonic high-resolution pitch-catch measurements are made in order to find formation slowness indications of shear (S) and/or compressional (P) waves;  ¶0042; using relevant signal time processing to extract indications of the compressional (P) and shear (S) wavespeeds or indications of their reciprocals, the P and S slownesses,)
Regarding claim 3, Zeroug discloses wherein the first propagation mode includes Rayleigh waves and the second propagation mode includes P waves. (Zeroug, ¶0041; … the second logging was conducted at a larger angle (28 degrees) to couple to the shear (S) wave. In the second logging, the beam, strictly speaking, couples most intensely to the pseudo-Rayleigh surface wave whose wavespeed is very close to the shear wave.  ¶0042; using relevant signal time processing to extract indications of the compressional (P) and shear (S) wavespeeds or indications of their reciprocals, the P and S slownesses,)
Regarding claim 4, Zeroug and Zimmer discloses wherein the first propagation mode corresponds to a first velocity and the second propagation mode corresponds to a second velocity. (Zeroug, ¶0042; FIG. 4 plots the P and S slownesses estimated in a fifty-foot depth interval …a slowness of between about 90 and 100 miscroseconds/foot for the shear and between about 50 and 60 microseconds/foot for the compressional…; and Zimmer, Col. 1 Lines  52-56;  As a matter of general interest, the P wave travels at the rate of about 50 to 100 microseconds per foot of formation in typical formations. By contrast, the shear wave or S wave is slower, typically travelling at a rate of perhaps 80-160 microseconds per foot.)
Regarding claim 5, Zeroug and Zimmer disclose wherein the first velocity is slower than the second velocity. (Zeroug, ¶0042; FIG. 4 plots the P and S slownesses estimated in a fifty-foot depth interval …a slowness of between about 90 and 100 miscroseconds/foot for the shear and between about 50 and 60 microseconds/foot for the compressional…; and Zimmer, Col. 1 Lines  52-56;  As a matter of general interest, the P wave travels at the rate of about 50 to 100 microseconds per foot of formation in typical formations. By contrast, the shear wave or S wave is slower, typically travelling at a rate of perhaps 80-160 microseconds per foot.)
Regarding claim 6, Zeroug discloses wherein the first propagation mode corresponds to a first penetration and the second propagation mode corresponds to a second penetration. (Zeroug, ¶0041; the transducers aligned at a small angle (15 degrees)with respect to the normal to the borehole wall to couple acoustic energy to the formation compressional (P) wave, and the second logging was conducted at a larger angle (28 degrees) to couple to the shear (S) wave. In the second logging, the beam, strictly speaking, couples most intensely to the pseudo-Rayleigh surface wave whose wavespeed is very close to the shear wave.)
Regarding claim 7, Zeroug discloses wherein the first penetration is lower than the second penetration. (Zeroug, ¶0041; the transducers aligned at a small angle (15 degrees)with respect to the normal to the borehole wall to couple acoustic energy to the formation compressional (P) wave, and the second logging was conducted at a larger angle (28 degrees) to couple to the shear (S) wave. In the second logging, the beam, strictly speaking, couples most intensely to the pseudo-Rayleigh surface wave whose wavespeed is very close to the shear wave.)
Regarding claim 8, Zeroug discloses wherein an axial log is generated based on the axial acoustic signal, (Zeroug, Fig. 4 and ¶0042; the first and second logging were processed using relevant signal time processing to extract indications of the compressional (P) and shear (S) wavespeeds or indications of their reciprocals, the P and S slownesses, at a resolution of approximately one inch. FIG. 4 plots the P and S slownesses estimated in a fifty-foot depth interval of formation 350)
the velocity filtering separation the axial log into the first wave region and the second wave region. (Zimmer, Figs. 2 and 4 and Abstract; The inbound signal is divided into a pressure wave, a shear wave and a fluid wave.  Col. 2, Lines 32-44; It is also helpful to recognize the onset of all three waves separate from one another so that the gain can be adjusted…It is possible that the onset of each of the three wave components is preceeded by a very low null signal wherein the only signal observed is the noise in the system. This null area may separate the three waves; Col. 4, Line 59-Col. 5, Line 2; The apparatus of this disclosure enables separation of waves to the extent that they can be separated, and further enables the recognition of the onset of the three waves.; Col. 6, Line 46-59;  apparatus of carrying out the procedure described above is shown in FIG. 4)
Regarding claim 9, Zimmer discloses wherein the first wave region corresponds to return signals of the axial acoustic signal receives below than a threshold and the second wave region corresponds to return signals of the axial acoustic signal received over the threshold. (Zimmer, Figs. 2 and 4 and Col. 4, Lines 32-49;  The numeral 32 identifies a null which may or may not exist between the P wave and the S wave. The null 32 differs from the threshold interval 28. The threshold 28 represents the time required for the transmitted burst to travel toward the receiver supported on the sonde. The null 32 represents the time shift which may exist between the P wave and the S wave. The P wave 30 precedes the null 32 while the S wave 34 follows it; Col. 4, Line 60- Col. 5, Line 2;  …the onset of the P wave is about 350 microseconds after the transmitter fires. The P wave begins in the range of 350-400 microseconds later… Col. 5, Lines 41-62;  the time required for the S wave to travel to the receiver is approximately twice the transmission time for the P wave; Col. 7; Lines 36-47; the S wave onset detector 90 functions … by detecting the elapsed time interval.)
Regarding claim 10, Zimmer discloses wherein the threshold is 500 microseconds. (Zimmer, Figs. 2 and 4 and Col. 4, Lines 32-49;  The numeral 32 identifies a null which may or may not exist between the P wave and the S wave. The null 32 differs from the threshold interval 28. The threshold 28 represents the time required for the transmitted burst to travel toward the receiver supported on the sonde. The null 32 represents the time shift which may exist between the P wave and the S wave. The P wave 30 precedes the null 32 while the S wave 34 follows it; Col. 4, Line 60- Col. 5, Line 2;  …the onset of the P wave is about 350 microseconds after the transmitter fires. The P wave begins in the range of 350-400 microseconds later… Col. 5, Lines 41-62;  the time required for the S wave to travel to the receiver is approximately twice the transmission time for the P wave. Col. 7; Lines 36-47; the S wave onset detector 90 functions … by detecting the elapsed time interval) [In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257  MPEP § 2144.05]  
Regarding claim 11, Liu discloses wherein a presence of cement at the portion of the structure is determined using the second wave region. (Liu,  ¶0013; In cased-hole environments, the acoustic waveforms may be processed to determine characteristics of cement in the borehole environment and evaluate the integrity of such cement... accurate evaluation of the cement can … detect …localized flaws that may arise from the … non-symmetric process of cement placement and cement distribution that takes place between a rock formation.)
Regarding claim 13, Liu discloses wherein at least one isolation region corresponding to the portion of the structure is detected based on the axial symmetry. (Liu,  ¶0013; In cased-hole environments, the acoustic waveforms may be processed to determine characteristics of cement in the borehole environment and evaluate the integrity of such cement... accurate evaluation of the cement can … detect …localized flaws that may arise from the … non-symmetric process of cement placement and cement distribution that takes place between a rock formation.)
Regarding claim 14, Liu discloses one or more tangible non-transitory computer-readable storage media storing computer- executable instructions for performing a computer process on a computing system, (Liu, ¶0122; Some of the methods and processes described above, as listed above, can be implemented as computer program logic for use with the computer processor. The computer program logic may be embodied in various forms, including a source code form or a computer executable form. Source code may include a series of computer program instructions in a variety of programming languages (e.g., an object code, an assembly language, or a high-level language such as C, C++, or JAVA). Such computer instructions can be stored in a non-transitory computer readable medium (e.g., memory) and executed by the computer processor..)
 the computer process comprising: obtaining an axial acoustic signal,  the axial acoustic signal captured using an axial sensor deployed in a structure in a subterranean surface; (Liu, Figs 1 and. 4A and ¶0031;  The axial location of the receiver array is spaced apart from (preferably up or above) the axial location of the transmitter array along the central tool axis; ¶0045; The common axial location (e.g., z.sub.r) of the array of receiver elements 130 is spaced apart from and up or above the common axial location (e.g., z.sub.t) of the array of transmitter elements 120 along the central tool axis as shown;  ¶0059; acoustic logging tool that employs an array of sixteen transmitters, an array of receivers and a controller (not shown) which controls the amplitude factors and time delays (phase) of the borehole guided mode signals emitted by the individual sixteen transmitters of the array..)
While Liu discloses that is it known that that  axial acoustic signals comprise multiple wave regions, Liu, Figs. 2a-2b and ¶0056 T-mode and L-mode, and recognizes that, both modes may be utilized, ¶0057; Liu for illustrative purposes, however, focuses the discussion to L-mode waves and therefore does not disclose separation of the axial acoustic signal into a first wave region and a second wave region.  Zeroug, in the same filed of endeavor, however discloses separation the axial acoustic signal into a first wave region and a second wave region.  (Zeroug, Fig. 4 and ¶0042; the first and second logging were processed using relevant signal time processing to extract indications of the compressional (P) and shear (S) wavespeeds or indications of their reciprocals, the P and S slownesses… FIG. 4 plots the P and S slownesses estimated in a fifty-foot depth interval of formation 350) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Liu with the known technique of the separation the axial acoustic signal into a first wave region and a second wave region, as taught by Zeroug, in order to allow the first and second wave regions to be used in conjunction to generate high resolution indications of mechanical strength and compliance. (Zeroug, ¶0045)
While Zeroug discloses separation of the first and second wave region, Zeroug does not disclose that the separation is accomplished by applying velocity filtering. Zimmer, in the same field of endeavor, however, discloses separation by applying velocity filtering. (Zimmer, Figs. 2 and 4 and Abstract; The inbound signal is divided into a pressure wave, a shear wave and a fluid wave.  Col. 2, Lines 32-44; It is also helpful to recognize the onset of all three waves separate from one another so that the gain can be adjusted…It is possible that the onset of each of the three wave components is preceeded by a very low null signal wherein the only signal observed is the noise in the system. This null area may separate the three waves; Col. 4, Line 59-Col. 5, Line 2; The apparatus of this disclosure enables separation of waves to the extent that they can be separated, and further enables the recognition of the onset of the three waves.; Col. 6, Line 46-59;  apparatus of carrying out the procedure described above is shown in FIG. 4) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Zeroug with the known technique of employing a filter, as taught by Zimmer, in order to carry out the recognize helpful procedure of separating the components of the axial signal waves. (Zeroug ¶0042 and Zimmer, Col. 2, Lines 32-44)
and determining an axial symmetry of a portion of the structure based on at least one of the first wave region or the second wave region.  (Liu,  ¶0013; In cased-hole environments, the acoustic waveforms may be processed to determine characteristics of cement in the borehole environment and evaluate the integrity of such cement... accurate evaluation of the cement can … detect …localized flaws that may arise from the … non-symmetric process of cement placement and cement distribution that takes place between a rock formation.)  
Regarding claim 15, Zeroug discloses wherein the first wave region corresponds to a first propagation mode and the second wave region corresponds to a second propagation mode, the first propagation mode being different than the second propagation mode. (Zeroug, ¶0011; ultrasonic high-resolution pitch-catch measurements are made in order to find formation slowness indications of shear (S) and/or compressional (P) waves;  ¶0042; using relevant signal time processing to extract indications of the compressional (P) and shear (S) wavespeeds or indications of their reciprocals, the P and S slownesses,)
Regarding claim 16, Zeroug discloses wherein the first propagation mode includes Rayleigh waves and the second propagation mode includes P waves. (Zeroug, ¶0041; … the second logging was conducted at a larger angle (28 degrees) to couple to the shear (S) wave. In the second logging, the beam, strictly speaking, couples most intensely to the pseudo-Rayleigh surface wave whose wavespeed is very close to the shear wave.  ¶0042; using relevant signal time processing to extract indications of the compressional (P) and shear (S) wavespeeds or indications of their reciprocals, the P and S slownesses,)
Regarding claim 17, Zeroug and Zimmer disclose wherein the first propagation mode corresponds to a first velocity and the second propagation mode corresponds to a second velocity. (Zeroug, ¶0042; FIG. 4 plots the P and S slownesses estimated in a fifty-foot depth interval …a slowness of between about 90 and 100 miscroseconds/foot for the shear and between about 50 and 60 microseconds/foot for the compressional…; and Zimmer, Col. 1 Lines  52-56;  As a matter of general interest, the P wave travels at the rate of about 50 to 100 microseconds per foot of formation in typical formations. By contrast, the shear wave or S wave is slower, typically travelling at a rate of perhaps 80-160 microseconds per foot.)
Regarding claim 18, Zeroug and Zimmer disclose wherein the first velocity is slower than the second velocity. (Zeroug, ¶0042; FIG. 4 plots the P and S slownesses estimated in a fifty-foot depth interval …a slowness of between about 90 and 100 miscroseconds/foot for the shear and between about 50 and 60 microseconds/foot for the compressional…; and Zimmer, Col. 1 Lines  52-56;  As a matter of general interest, the P wave travels at the rate of about 50 to 100 microseconds per foot of formation in typical formations. By contrast, the shear wave or S wave is slower, typically travelling at a rate of perhaps 80-160 microseconds per foot.)
Regarding claim 19, Zimmer discloses wherein the first wave region corresponds to return signals of the axial acoustic signal receives below than a threshold and the second wave region corresponds to return signals of the axial acoustic signal received over the threshold. (Zimmer, Figs. 2 and 4 and Col. 4, Lines 32-49;  The numeral 32 identifies a null which may or may not exist between the P wave and the S wave. The null 32 differs from the threshold interval 28. The threshold 28 represents the time required for the transmitted burst to travel toward the receiver supported on the sonde. The null 32 represents the time shift which may exist between the P wave and the S wave. The P wave 30 precedes the null 32 while the S wave 34 follows it; Col. 4, Line 60- Col. 5, Line 2;  …the onset of the P wave is about 350 microseconds after the transmitter fires. The P wave begins in the range of 350-400 microseconds later… Col. 5, Lines 41-62;  the time required for the S wave to travel to the receiver is approximately twice the transmission time for the P wave; Col. 7; Lines 36-47; the S wave onset detector 90 functions … by detecting the elapsed time interval.)

Claim(s) 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Zeroug in view of Zimmer in view of Thiercelin et al. (US Pub. 2011/0188347 A1)(hereinafter Thiercelin)
Regarding claim 12,  neither Zeroug, Zimmer nor Liu discuss, and therefore do not disclose,  wherein the axial symmetry includes an absence of returns corresponding to the first wave region and a presence of returns corresponding to the second wave region. Thiercelin in the same field of endeavor, however, discloses the operation. (Thiercelin, ¶0036; According to some embodiments, variation of P- or S-wave velocity, or variation of both waves, can be observed… In practice, the S-wave on a seismic scale will not be attenuated by an open fluid-filled fracture as it will travel through the matrix. However, P-waves will be attenuated due to the change of stiffness between the matrix and the fracture.)  Consequently, it would have been obvious for a person of ordinary skill in the art to implement Liu wherein the axial symmetry includes an absence of returns corresponding to the first wave region and a presence of returns corresponding to the second wave region, since it is a practical observance of the operation of P and S wave in downhole acoustic logging system. (Thiercelin, ¶0036)
Regarding claim 20, neither Zeroug, Zimmer nor Liu discuss, and therefore do not disclose, wherein the axial symmetry includes an absence of returns corresponding to the first wave region and a presence of returns corresponding to the second wave region. Thiercelin in the same field of endeavor, however, discloses the operation. (Thiercelin, ¶0036; According to some embodiments, variation of P- or S-wave velocity, or variation of both waves, can be observed… In practice, the S-wave on a seismic scale will not be attenuated by an open fluid-filled fracture as it will travel through the matrix. However, P-waves will be attenuated due to the change of stiffness between the matrix and the fracture.)  Consequently, it would have been obvious for a person of ordinary skill in the art to implement Liu wherein the axial symmetry includes an absence of returns corresponding to the first wave region and a presence of returns corresponding to the second wave region, since it is a practical observance of the operation of P and S wave in downhole acoustic logging system. (Thiercelin, ¶0036)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 6-7 and 15 of copending Application No. 17/080155 in view of Zimmer. Application No. 17/080155 does not claim separation of the axial acoustic signal into a first wave and a second wave region by applying velocity filtering.  Zimmer, however, discloses the limitation. Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Application No 17/080155  with the known technique of the separation of the axial acoustic signal into a first wave and a second wave region by applying velocity filtering, as taught by Zimmer, in order to carry out the recognize helpful procedure with the art of separating the components of the axial signal waves. (Zeroug ¶0042 and Zimmer, Col. 2, Lines 32-44)
This is a provisional nonstatutory double patenting rejection.
Claim Number of the instant Application
Claim Number of Application No. 17/080,155
1
Claim 4 which depends from claim 1
14
Claim 15 which depends from claim 12
2
4
3
4
5
4
6
4
7
4
8
4
9
4
10
4
11
4 in view of 6
13
4 in view of 7
15
15
16
15
17
15
18
15
19
15


Claims 12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 15 of copending Application No. 17/080155 in view of Zimmer in view of Thiercelin. Application No. 17/080155 does not claim wherein the axial symmetry includes an absence of returns corresponding to the first wave region and a presence of returns corresponding to the second wave region. Thiercelin in the same field of endeavor, however, discloses the operation.  Consequently, it would have been obvious for a person of ordinary skill in the art to implement Application No. 17/080155 wherein the axial symmetry includes an absence of returns corresponding to the first wave region and a presence of returns corresponding to the second wave region, since it is a practical observance of the operation of P and S wave in downhole acoustic logging system. (Thiercelin, ¶0036)
This is a provisional nonstatutory double patenting rejection.
Claim Number of the instant Application
Claim Number of Application No. 17/080,155
12
4
20
15




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687